Citation Nr: 1037071	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-36 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the military from March 1968 
to February 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted the Veteran's claim for service connection for 
degenerative joint disease of the left knee and assigned a 10 
percent disability rating for the condition retroactively 
effective from June 27, 2005, the date of receipt of his claim.  
His appeal is for a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his 
initial rating, VA must consider whether to "stage" the rating 
to compensate him for times since the effective date of his award 
when his disability may have been more severe than at others).

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Veteran's left knee was last examined for compensation 
purposes in May 2007, so more than 3 years ago.  His VA 
outpatient treatment records are even older, dating most recently 
from 2005, and he alleges his disability is now worse.  When, as 
here, a Veteran claims that his condition is worse than when last 
rated or examined, and the available evidence is too old for a 
proper evaluation of his disability, including insofar as 
assessing its current severity, VA's duty to assist includes 
providing him a new examination.  Olson v. Principi, 3 Vet. App. 
480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).



The Veteran therefore needs to be reexamined to reassess the 
severity of his left knee disability.  38 C.F.R. § 3.327(a) 
(2009).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(where the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal current state of Veteran's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).  See, too, Green v. 
Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 
1995).

Reexamination is especially needed since the Veteran alleges his 
left knee locks or gives out on him, so is unstable, in turn 
often causing him to fall.  His disability is currently rated 
exclusively under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, 
for traumatic arthritis substantiated by X-ray findings.  This 
code, in turn, indicates to rate the disability as degenerative 
arthritis under DC 5003.  And DC 5003, in turn, indicates to rate 
the disability on the basis of limitation of motion under the 
appropriate DCs for the specific joint(s) involved.  Hence, this 
requires considering DC 5260 for limitation of knee and leg 
flexion and DC 5261 for limitation of knee and leg extension.

Other impairment of the knee, including recurrent subluxation or 
later instability, is rated under DC 5257.

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (July 1, 1997; revised July 24, 1997).  The General 
Counsel subsequently clarified in VAOPGCPREC 9-98 
(August 14, 1998) that, for a knee disability rated under DC 5257 
to warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under DC 
5260 or DC 5261 need not be compensable but must at least meet 
the criteria for a zero-percent rating.

VA's General Counsel further explained that, if a Veteran has a 
disability rating under DC 5257 for instability of the knee, a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  This is 
because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion and 
warrants the minimum rating for a joint, even if there is no 
actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  See also 38 C.F.R. §§ 4.40 and 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); and Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

More recently, VA's General Counsel additionally held that 
separate ratings may be assigned, as well, for limitation of knee 
extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

Accordingly, to assist in determining whether the Veteran has 
this required additional disability, the claim is REMANDED for 
the following further development and consideration:

1.  Ask the Veteran whether he has received any further 
evaluation or treatment for his left knee disability since 
2005, whether from VA or elsewhere (privately, etc.).  If 
he has, attempt to obtain these additional records.  If 
these requested records are unavailable, or the search for 
them otherwise yields negative results and further attempts 
to obtain these records would be futile, this must be 
documented in the claims file and the Veteran notified in 
accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Schedule the Veteran for another VA compensation 
examination to reassess the severity of his left knee 
disability.  He is hereby advised that failure to report 
for this scheduled VA examination, without good cause, may 
have adverse consequences on his claim for a higher initial 
rating.  


The examination should include any diagnostic testing or 
evaluation deemed necessary.  The claims file, including a 
complete copy of this remand, must be made available for 
review of the Veteran's pertinent medical and other 
history.  

Based on the examiner's evaluation and comprehensive review 
of the claims file and all evidence pertinent contained 
therein, the examiner is asked to determine whether the 
Veteran has instability in his left knee in addition to the 
degenerative joint disease (arthritis) already rated.  
If there is instability, the examiner is asked to determine 
whether it is slight, moderate or severe.

Also, comment is needed concerning whether there is 
limitation of motion in this knee, on extension and/or 
flexion, and, if there is, whether there is additional 
limitation of motion above and beyond this on prolonged or 
repetitive use of this knee or when the Veteran's symptom's 
(pain, etc.) are most problematic, i.e., during "flare 
ups."  And, if possible, the examiner should try and 
quantify this additional limitation of motion, also 
indicating whether there are other factors causing 
additional disability such as premature or excess 
fatigability, weakness or weakened movement, 
or incoordination.

3.  Then readjudicate the claim in light of the additional 
evidence that has been submitted or otherwise obtained 
since the August 2007 supplemental statement of the case 
(SSOC).  This includes, but is not limited to, considering 
whether the Veteran is entitled to a separate rating for 
instability under DC 5257.  If additional compensation is 
not granted to his satisfaction, send him and his 
representative an additional SSOC and give them an 
opportunity to submit still additional evidence and/or 
argument in response before returning the file to the Board 
for further consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


